"This case comes before the court on decision and remand of the Supreme Court, that Court having on November 14, 1977, entered orders granting the petition therein for a writ of certiorari and adjudging that the judgment of this court in this cause be vacated with the cause remanded for further consideration in accordance with the order of remand. (434 U.S. 947)
"it is therefore ordered that, in conformity with the said decision and remand of the Supreme Court, filed in this court on December 15, 1977, the judgment entered in this case by this court on March 23, 1977, 213 Ct.Cl. 354, 551 F.2d 282, be and it is vacated and withdrawn with further proceedings in this court to be held in light of the position asserted by the Solicitor General in his brief filed *998in the Supreme Court on October 25, 1977 (Supreme Court No. 77-277).
"Pursuant to the mandate of the Supreme Court, the parties may wish to make further submissions to this court on any issues involved in the case and particularly on the definition of basic combat training as may be defined by Army regulations and plaintiffs performance thereunder. Also, counsel may wish to address the issue of whether the enlistment contract mandated training exclusively in plaintiffs designated military occupational speciality immediately upon completion of such training within the interpretations which have been given, if any, to DA Form 3286-47 R, Part VI, Sec. 1, par. 1(c) and Part I, par. 1(f).
"it is therefore further ordered that counsel may have 30 days from the date of this order, running concurrently, in which to make any additional submissions they may wish to submit to the court, and that thereafter they may have 15 days in which to respond thereto, the time for responses also to run concurrently.”
See opinion of the court filed March 22, 1978, dismissing petition, reported at 216 Ct.Cl. 25, 573 F.2d 1189.